                  Case 2:21-mj-30065-DUTY ECF No. 1, PageID.1
                                               AUSA:   James CartyFiled 02/08/21 Telephone:
                                                                                   Page 1 of   7 226-9100
                                                                                            (313)
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:         Michael Bolf                 Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan Case: 2:21−mj−30065
                                                                                       Assigned To : Unassigned
United States of America                                                               Assign. Date : 2/8/2021
   v.                                                                                  Description: USA V. MICHAEL
                                                                                       MARTELL−DESHAWN BROWN
                                                                         Case No.
Michael Martell-Deshawn BROWN




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              January 17, 2021               in the county of          Washtenaw      in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                   Code Section                                          Offense Description

18 U.S.C. 922(g)(1)                                   Felon in possession of a firearm




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                     Special Agent Michael Bolf, ATF
                                                                                          Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.


Date:    February 8, 2021                                                                   Judge’s signature

City and state: Detroit, Michigan                                    Honorable Kimberly Altman, U.S. Magistrate Judge
                                                                                          Printed name and title

                                                                                                                   Save   Print
  Case 2:21-mj-30065-DUTY ECF No. 1, PageID.2 Filed 02/08/21 Page 2 of 7




                                 AFFIDAVIT

     I, Michael G. Bolf, being first duly sworn, hereby depose and state as follows:

                                I. Introduction

      1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (ATF), currently assigned to the Ann Arbor, Michigan, Field

Office. I have been an ATF Special Agent since 2008. I have had extensive

training at the Federal Law Enforcement Training Center in the Criminal

Investigator Training Program and ATF Special Agent Basic Training. Before

working for the ATF, I was a US Border Patrol Agent and a Federal Air Marshal.

I have participated in numerous state and federal investigations including narcotics

trafficking, illegal    firearms possession, firearms trafficking, shooting

investigations, as well as other types of criminal investigations. Because of my

involvement in these and other investigations, I have sworn to a number of federal

search and arrest warrants. Through my training, education, and experience, I have

become familiar with the manner in which criminals communicate and operate

their clandestine activities.

      2.     This affidavit is in support of a complaint and arrest warrant for

Michael Martell-Deshawn BROWN (DOB **/**/1986). Because this affidavit is

being submitted for the limited purpose of establishing probable cause, I have not

included each and every fact known to me concerning this investigation. I have
  Case 2:21-mj-30065-DUTY ECF No. 1, PageID.3 Filed 02/08/21 Page 3 of 7




included only the facts necessary to establish probable cause that Michael Martell-

Deshawn BROWN violated 18 U.S.C. § 922 (g)(1), as a felon in possession of a

firearm.

      3.     The facts in this affidavit are based on my personal knowledge and

observations, my review of law enforcement reports, communications with others

who have personal knowledge of the events and circumstances described in this

affidavit, and information gained through my training and experience.

      4.   For the following reasons probable cause exists that, on January 17,

2021, in the Eastern District of Michigan, Michael Martell-Deshawn BROWN was

a convicted felon in possession of a firearm, in violation of 18 U.S.C. § 922(g).

                        II. Summary of Investigation

      5.     On January 17, 2021, at approximately 4:23 p.m., Washtenaw

County Deputy Gombos, in a fully-marked police car and wearing full police

uniform, was dispatched to 4479 East Huron Drive, Ann Arbor, Michigan, for a

report of an intimidation with the suspect not on scene.

      6.     Upon arrival, Deputy Gombos observed a black male, later

identified as Michael BROWN, in a heated verbal argument with a female at the

end of the driveway. Deputy Gombos exited his patrol vehicle and separated the

parties. BROWN provided a Michigan ID upon request and informed the deputy

that he was in a civil dispute over a TV with his girlfriend. BROWN was told to

                                        2
  Case 2:21-mj-30065-DUTY ECF No. 1, PageID.4 Filed 02/08/21 Page 4 of 7




stand by the patrol vehicle while Deputy Gombos conducted a query of BROWN

in the law enforcement database.

      7.     BROWN told Deputy Gombos that he could send the information to

his lawyer and that he was leaving. Deputy Gombos told BROWN he was not

free to leave and BROWN continued to walk way. BROWN was told again that

he was not free to leave. BROWN then started to run away from Deputy

Gombos, east bound on East Huron River Drive. Deputy Gombos chased

BROWN on foot. Deputy Gombos yelled to BROWN “stop now, police stop”.

BROWN continued to run and reached into his waistband with this right hand.

Deputy Gombos continued to give loud verbal commands, “I am going to tase

you, stop reaching, stop reaching”. BROWN continued to dig in his waistband

with his right hand.

      8.     Deputy Gombos deployed his Taser and his first deployment hit on

BROWN’s left thigh and left shoulder, which was not successful. A second

deployment was initiated, hitting BROWN on his right hip and his right calf.

This deployment was successful, which caused BROWN to fall to the ground.

After hitting the ground, the Taser connection was interrupted. BROWN

immediately started to reach for the front of his waistband with both hands.

Deputy Gombos attempted to gain control of BROWN while BROWN was

reaching for the front of his waistband.

                                           3
  Case 2:21-mj-30065-DUTY ECF No. 1, PageID.5 Filed 02/08/21 Page 5 of 7




      9.    Deputy Gombos continued to give loud verbal commands, “stop

reaching, stop reaching,” Deputy Gombos was able to feel the impression of a

firearm protruding through BROWN’s pants in the front of his waistband, where

he was actively reaching.

      10.   Deputy Gombos proceeded to strike BROWN in his left side twice,

and BROWN continued to reach. BROWN was forced onto his stomach, and

BROWN again reached under his body to the front waistband. Deputy Gombos

proceeded to utilize jaw control with his left elbow to gain control of BROWN’s

movement. Still, BROWN reached in the direction of the firearm.

      11.   BROWN next elbowed Deputy Gombos in the side of his head,

causing Deputy Gombos to lose control of BROWN’s right hand. BROWN tried

to elbow Deputy Gombos again in the head, with Deputy Gombos blocking the

second attempt. BROWN continued to reach for the firearm. Deputy Gombos

delivered three (3) additional strikes and gave verbal commands to BROWN.

      12.   A private citizen stopped to help Deputy Gombos gain control of

BROWN. With the help of the citizen, Deputy Gombos was able to place

BROWN in handcuffs. Even while handcuffed, BROWN continued to reach for

the firearm. Deputy Gombos finally rolled BROWN on his side and removed the

firearm from his waistband. BROWN then attempted to take the firearm from

Deputy Gombos.

                                      4
  Case 2:21-mj-30065-DUTY ECF No. 1, PageID.6 Filed 02/08/21 Page 6 of 7




      13.   BROWN was placed in the back of Deputy Gombos’s marked patrol

vehicle. A search incident to arrest was conducted on BROWN, with officers

locating a container that contained suspected crack cocaine.

      14.   This firearm was later identified as a Smith and Wesson, Model

SD40VE, .40 caliber pistol. The firearm was loaded with one round in the

chamber and twelve additional rounds in the magazine. Officers lost one round

during the clearing process in the snow.

      15.   During this investigation, I conducted a criminal history check of

Michael Martell-Deshawn BROWN. This data showed that BROWN has been

convicted, and knew he had been convicted, in the state of Michigan, of the

following felony offenses:

        a. 2011 – FELONY-unlawful imprisonment, and
        b. 2020 – FELONY-Officer-assaulting/resisting causing injury.

      16.   I am a Firearms Interstate Nexus trained Special Agent. From the

information provided, and based on my training and experience, the above-

described firearm was manufactured outside of the state of Michigan, and therefore

traveled in or affected interstate or foreign commerce. The firearm is a “firearm”

as defined in 18 U.S.C. § 921.




                                       5
   Case 2:21-mj-30065-DUTY ECF No. 1, PageID.7 Filed 02/08/21 Page 7 of 7




                                 III. Conclusion

             17.     Probable cause exists that Michael Martell-Deshawn BROWN ,

     on January 17, 2021, committed the offense of felon in possession of a firearm

     in violation of 18 U.S.C. § 922 (g)(1).



                                         Respectfully submitted,



                                         Michael G. Bolf
                                         Special Agent
                                         Bureau of Alcohol, Tobacco, Firearms,
                                         and Explosives


Sworn to before me and signed in my presence
and/or by reliable electronic means.


_____________________________________
HONORABLE KIMBERLY ALTMAN
UNITED STATES MAGISTRATE JUDGE

Dated:   February 8, 2021




                                        6
